Title: John Quincy Adams to Cotton Tufts, 18 June 1790
From: Adams, John Quincy
To: Tufts, Cotton


Dear Sir.
Newbury-Port. June 18th: 1790.
I received a few days since your favour of the 10th: instt. and as there will be a difficulty in procuring a tenant for the house, I should wish if possible to take some other office at least for a time. The multiplicity of your affairs almost precludes the hope that you can attend to this matter: if however you should hear of any room conveniently situated which might be hired for a temporary office, I shall rest assured of your goodness to engage it, or give me the information. I expect to be in Boston immediately after Commencement; and shall be quite impatient to get into my office; every day becomes additionally precious and important.
I am again obliged to request a sum similar to that for which I applied two months since. I hope I shall not incur the censure of extravagance. My horse adds to the expences to which I have formerly been subjected.— I am now quite destitute.
In three weeks from this I expect to be sworn in to the Court of Common Pleas at Salem. Mr: Parsons’s fee will then be due and £6. for the fine for admission.— I wish I could see a prospect of ever counterbalancing all these outgoings.
I have no expectation of going to New-York this Summer; and indeed at present my sole object is, to get well settled in my office.
I am, my dear Sir, your very humble Servant and greatly obliged nephew
J. Q. Adams.
